FridayMarch 20, 2009 Contact: Ply Gem Industries Shawn K. Poe Vice President, Chief Financial Officer (919) 677-4019 Ply Gem announces a major cash investmentby its Equity Sponsor to acquire a majority of the Company’s outstanding 9% Senior Subordinated Notes. Cary, NC, March20, 2009–Ply Gem Industries, Inc.,one of the country’s leading manufacturers of residential exterior building products, announced today thataffiliates of the Company’s financial Sponsor, CI Capital Partners, LLC,will make a major cash investment to acquire a majority of the Company’s outstanding 9% Senior Subordinated Notes.Ply Gem also announced that it intends to amend the Indenture of its 9% Senior Subordinated Notes to provide the Company with greater financial and operating flexibility. Gary E.
